Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 38} The issue in this case is whether the Longshore and Harbor Workers’ Compensation Act (“LHWCA”), Section 901 et seq., Title 33, U.S.Code, preempts a claim for intentional tort against an employer under Ohio law. The majority opinion concludes that intentional-tort claims may be brought against an employer because the LHWCA does not preempt all intentional torts. I concur with this conclusion.
{¶ 39} The majority opinion further concludes that because Ohio applies a “substantial certainty” standard to intentional torts against an employer, and not one of specific, deliberate intent, injured longshoremen may not pursue an intentional-tort claim in Ohio against their employers. The majority reaches this *506conclusion because applying a different standard in Ohio than in other states “would be inconsistent with the central purpose underlying the LHWCA to create ‘ “a uniform compensation system.” ’ ” Majority opinion at ¶ 35, quoting Dir., Office of Workers’ Comp. Programs, U.S. Dept. of Labor v. Perini N. River Assoc. (1983), 459 U.S. 297, 318, 103 S.Ct. 634, 74 L.Ed.2d 465, fn. 26, quoting 1972 Senate Report No. 92-1125 at 13. But this central purpose is already undermined by the federal law itself, because as the majority opinion states, certain injured workers “may apply for benefits under a state workers’ compensation scheme, the LHWCA, or both.” Majority opinion at ¶ 12.
McDonald Hopkins, L.L.C., Jerome W. Cook, Glenn D. Southworth, Matthew M. Nee, and Elizabeth A. Wambsgans, for appellee.
Tucker, Ellis & West, L.L.P., Irene C. Keyse-Walker, and Jeffrey A. Healy, for appellant.
{¶ 40} Each of the 50 states has enacted its own unique state workers’ compensation system, any one of which can be used to determine liability for an injury pursuant to the LHWCA. Accordingly, it will not offend the LHWCA if a substantial-certainty intentional-tort standard, which according to the majority opinion, at ¶ 32, has been adopted by at least seven other states, is used in Ohio to determine whether an employer committed an intentional tort. I would hold that the LHWCA does not preempt a claim for an employer intentional tort in Ohio.
Vukovich, J., concurs in the foregoing opinion.